[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR PSYCHOLOGICAL EVALUATION (#148)
The court finds that this motion for psychological evaluation was filed after the applicant's motion for psychological evaluation was filed. It was not timely filed since the proceedings were CT Page 4962 already under way. The only way that it could be relevant is if it would be of assistance to the court. The court determined that it was not necessary to have the psychological evaluations and accordingly, the motion is denied.
KARAZIN, J.